08/23/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0140
                    Supreme Court Cause No. DA 21-0140



                           SUTEY OIL COMPANY, INC.

                              Appellee/Cross-Appellant,

                                          vs.

      MONROE’S HIGH COUNTRY TRAVEL PLAZA, LLC, a Montana Limited
                 Liability Company, and MARVIN MONROE

                              Appellant/Cross-Appellee.


 ORDER GRANTING SUTEY OIL COMPANY, INC.’S MOTION TO EXTEND
                    BRIEFING DEADLINE


       Finding no objection from Appellant/Cross-Appellee, pursuant to Montana Rule of

Appellate Procedure 26(1), and for good cause appearing, Appellee Sutey Oil Company,

Inc.’s Motion to Extend Briefing Deadline is GRANTED. Appellee shall have an

extension up to and including October 2, 2021.


             DATED this ______ day of August, 2021.




                                                     _________________________




Cc:    Thomas Orr/Gregory McDonnell/David Bjornson
       Dale Schowengerdt/Gregory Duncan
                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            August 23 2021